DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed March 25, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 3, 5 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a cylinder head for an internal combustion engine, the cylinder head comprising at least one upper partial cooling chamber and one lower partial cooling chamber, an intermediate deck separating the at least one upper partial cooling chamber from the one lower partial cooling chamber, the intermediate deck having an element of single-wall design which extends into a combustion chamber and penetrates the intermediate deck, at least one flow connection in the region of the element between the at least one upper partial cooling chamber and the one lower partial cooling chamber, characterized in that the at least one flow connection is formed by at least one recess on the element which tapers towards the one lower partial cooling chamber, wherein coolant within the at least one flow connection is configured and arranged to flow from the at least one upper partial cooling chamber to the one lower partial cooling chamber, wherein the intermediate deck has a substantially conical recess in which the element is arranged. The closest prior art reference, Sulzer (GB 2009846A), teaches a similar cylinder head but lacks the conical recess in the intermediate deck as claimed. No other reference cures this deficiency in an obvious manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747